DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 7th, 2022 has been entered. Claims 1-15, 17-19, and 21-28 remain pending in the application.
Response to Arguments
Regarding Applicant's arguments filed June 2nd, 2022, regarding the 35 USC 103 rejections of Claims 1-15, 17-19, and 21-28 have been fully considered but are moot for reasons:
Regarding Applicant’s assertion that the amendments call for titanium being a material used to as a cord material (Page 8, Para 3), the examiner states that the argument is moot, pointing out that the teachings of US Publication 2017/0106257 by Pactanac overcomes the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 3, 7-8, 15, 19 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5474176 issued to Schenkkan (Here forth “Schenkkan”) in view of US Publication 2006/0118440 by Shiao (Here forth “Shiao”) and US Publication 2017/0106257 by Pactanac (Here forth “Pactanac”).
Regarding claim 1, Schenkkan discloses: A golf bag, comprising:
an elongated tubular body (Fig A) for storing golf clubs (Abstract, lines 10-11), the tubular body (Fig A) having a top opening (Fig B) and a closed bottom (Fig A), and 
a top frame (Fig A) mounted on the top opening (Fig A), the top frame (Fig A) comprising: 
a handle sub-assembly having a central handle member (Fig A) with a first end (Fig A) and 
a second end (Fig A), the handle sub-assembly extending from a front portion (Fig A) of the top frame (Fig A); 
a first leg holding bracket (Fig B) for receiving a first leg (Fig B), and a second leg holding bracket (Fig B) for receiving a second leg, the first and second leg-holding brackets (Fig B) extending from a rear portion (Fig B) of the top frame (Fig A); 
an outer wall (Fig A, outer surface of top frame) extending from the first end of the handle (Fig A) and across the first and second leg holding brackets  (Fig B) and to the second end of the handle  (Fig A) so that it forms an open loop along the top frame (Fig A and B, the wall from the first end of the handle to the legs, and then to the second end of the handle forms a loop on the top frame); and
 [Not taught: a first cord connector, a second cord connector], a cord (Fig 1 cord 9) [Not taught: formed of a cord material forming at least two Cord Dividers, and
wherein the cord material comprises a titanium wire].

    PNG
    media_image1.png
    846
    676
    media_image1.png
    Greyscale

Fig A – Examiner Annotated Fig 1 of Schenkkan

    PNG
    media_image2.png
    784
    672
    media_image2.png
    Greyscale

Fig B- Examiner annotated Fig 2 of Schenkkan
But Schenkkan does not expressly disclose cord connectors.
Shiao discloses a similar golf bag with a first cord connector (Fig C, cord connector consists of half of element 20 and one element 30) having a first channel and a second channel (Fig C, cord connector 31 has two channels: the first channel that begins to wrap around the cord connector and the second channel where the chord bends around the other side of the cord connector), the channels (Fig C) being adapted for receiving cord dividers (Fig C, cord divider 12); and
 a second cord connector (Fig C, cord connector consists of half of element 20 and one element 30) having a first channel and a second channel (Fig C, cord connector 31 has two channels: the first channel that begins to wrap around the cord connector and the second channel where the chord bends around the other side of the cord connector), the channels being adapted for receiving cord dividers (Fig C); 
a cord formed of a cord material (Abstract, the cord is made of elastic material; Cord material is any flexible strap material) that is a continuous and unitary cord loop having cord segments forming at least two Cord Dividers (Fig C, the cord is a single continuous and unitary cord having segments forming at least two cord dividers); 
wherein Cord Divider A (Fig C) extends through the first channel (Fig C) of the first cord connector (Fig C) and the first channel (Fig C) of the second cord connector (Fig C) so that the cord is attached to the top frame at first and second frame attachment points (Fig C) and Cord Divider B (Fig C) extends through the second channel (Fig C) of the first cord connector  (Fig C) and the second channel  (Fig C) of the second cord connector  (Fig C) so that the cord is attached to the top frame (Fig C) at third and fourth frame attachment points  (Fig D), the dividers  (Fig C, Dividers A and B)forming a plurality of compartments (Fig D) across the top frame (Fig C), each compartment (Fig D, compartment can be seen formed by the cord) configured to receive at least one golf club (Fig 3).

    PNG
    media_image3.png
    779
    897
    media_image3.png
    Greyscale

Fig C- Examiner Annotated Figure 2 of Shiao
 
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Shiao before them, when the application was filed, to have modified the golf bag of Schenkkan to make include chord connectors and a chord that attach at attachment points, as taught by Shiao, to advantageously have the golf dividers not built in rigidly and allow the user of the bag to divide the golf clubs into groups of his own selection size.
But Schenkkan as modified does not expressly disclose titanium.
Pactanac discloses a similar golf bag wherein the cord material comprises a titanium wire (Para 31, titanium is used to make the railings 50 and 60).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao, and Pactanac before them, when the application was filed, to have modified the golf bag of Schenkkan to take the concept of titanium on a golf bag and apply it to the cords used, as taught by Pactanac, to advantageously make the cords strong.

Regarding claim 3, Schenkkan as modified does not expressly disclose cord attachment types. Shiao discloses a similar golf bag wherein Cord Dividers A, B, and C are attached to the top frame by fasteners selected from the group consisting of tie-down clips, clasps, connectors, buckles, shackles, spring-loaded clips, snap buttons, laces, ties, loops (Attachments 11), button/button holes, hook and loop fastener fabric, and combinations thereof.
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Shiao before them, when the application was filed, to have modified the golf bag of Schenkkan to make chord attachments loops, as taught by Shiao, to advantageously be able to adjust the chord to increase or decrease compartment space. 
Regarding claim 7, Schenkkan as modified does not expressly disclose that number of compartments for the golf clubs is four. 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a golf bag that has exactly four compartments, because Applicant has not disclosed why this number provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Schenkkan’s modified golf bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Schenkkan’s modified golf bag (details above) to obtain the invention as claimed.
Regarding claim 8, Schenkkan discloses: A golf bag, comprising: 
an elongated tubular body (Fig A) for storing golf clubs (Abstract, lines 10-11), the tubular body (Fig A) having a top opening (Fig B) and a closed bottom (Fig A), and 
a top frame (Fig A) mounted on the top opening (Fig B), the top frame (Fig A) comprising: 
 a handle sub-assembly having a central handle member (Fig A) with a first end (Fig A) and a second end (Fig A), the handle sub-assembly extending from a front portion (Fig A) of the top frame (Fig A); 
a first leg-holding bracket (Fig B) for receiving a first leg (Fig B), and a second leg-holding bracket (Fig B) for receiving a second leg (Fig B), the first and second leg-holding brackets (Fig B) extending from a rear portion (Fig A) of the top frame (Fig A); 
an outer wall (Fig A, outer surface of top frame) extending from the first end of the handle (Fig A) and across the first and second leg-holding brackets (Fig B) and to the second end of the handle (Fig A) so that it forms an open loop (Figs A and B, the wall from the first end of the handle to the legs, and then to the second end of the handle forms a loop on the top frame) along the top frame (Fig A); and
[Not taught: continuous cord formed of cord material, a first cord connector, a second cord connector], a cord (Fig 1, cord 9) [Not taught: formed of a cord material forming at least two Cord Dividers forming compartments, and
wherein the cord material comprises a titanium wire].
Schenkkan does not expressly disclose: cord connectors, a plurality of dividers formed from a cord material attached to the top frame forming a plurality of compartments configured to receive at least one golf club. 
Shiao teaches: a cord connector (Fig C) having a first channel (Fig C) and a second channel (Fig C), the channels (Fig C) being adapted for receiving cord dividers (Fig C, cord goes through channels to form dividers); and 
a cord formed of a cord material (Abstract, the cord is made of elastic material; Cord material is any flexible strap material) that is a continuous and unitary cord loop having cord segments forming at least two Cord Dividers (Fig C, the cord is a single continuous and unitary cord having segments forming at least two cord dividers);
wherein Cord Divider A (Fig C)extends through the first channel (Fig C) of the cord connector (Fig C) so that the cord (Fig C) is attached to the top frame (Fig C) at first and second frame attachment points (Fig C) and Cord Divider B (Fig D)extends through the second channel (Fig C) of the cord connector (Fig C) and the second channel (Fig C) of the second cord connector (Fig C) so that the cord is attached to the top frame (Fig C) at third and fourth frame attachment points (Fig C), the dividers forming a plurality of compartments (Fig C) across the top frame (Fig C), each compartment (Fig C) configured to receive at least one golf club  (Fig 3).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Shiao before them, when the application was filed, to have modified the golf bag of Schenkkan to make include chord connectors and a chord that attach at attachment points, as taught by Shiao, to advantageously have the golf dividers not built in rigidly and allow the user of the bag to divide the golf clubs into groups of his own selection size.
But Schenkkan as modified does not expressly disclose titanium.
Pactanac discloses a similar golf bag wherein the cord material comprises a titanium wire (Para 31, titanium is used to make the railings 50 and 60).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao, and Pactanac before them, when the application was filed, to have modified the golf bag of Schenkkan to take the concept of titanium on a golf bag and apply it to the cords used, as taught by Pactanac, to advantageously make the cords strong.
Regarding claim 15, Schenkkan discloses: A golf bag, comprising: 
an elongated tubular body (Fig A) for storing golf clubs (Abstract, lines 10-11), the tubular body (Fig A) having a top opening (Fig B) and a closed bottom (Fig A), and 
a top frame (Fig A) mounted on the top opening (Fig A), the top frame (Fig A) comprising: 
a handle sub-assembly having a central handle member (Fig A) with a first end (Fig A) and a second end (Fig A), the handle sub-assembly extending from a front portion (Fig A) of the top frame (Fig A); 
a leg sub-assembly having a central leg support member (Fig B, between leg end and leg mounting bracket) with a first end (Fig B) and a second end (Fig B), the leg sub-assembly extending from a rear portion (Fig A) of the top frame (Fig A); 
a right sidewall (Fig A, side between first handle end and first leg holding bracket) extending from the first end of the handle (Fig A) sub-assembly to the first end of the leg sub-assembly; 
a left sidewall (Fig A, side between second handle end and second leg holding bracket) extending from the second end of the handle (Fig A) sub-assembly to the second end of the leg sub-assembly (Fig B) so that there are two sidewalls opposing each other (Fig A) along the top frame (Fig A);  
[Not taught: a first cord connector, a second cord connector], a cord (Fig 1 cord 9) [Not taught: formed of a cord material forming at least two Cord Dividers, and
wherein the cord material comprises a titanium wire].
But Schenkkan does not expressly disclose cord connectors and a cord that form cord dividers. 
Shiao discloses a similar golf bag with a cord connector (Fig C) having a housing (Fig C, have a solid portion which is the housing, with channels coming in and out) with a first channel (Fig C) located on one end (Fig C) and a second channel (Fig C) located on an opposing
end (Fig C), the channels being adapted for receiving cord dividers (Fig C); and
the cord having cord segments forming at least two cord dividers (Fig C);
wherein one cord divider (Fig C, first cord segment)extends through the first channel (Fig C) of the cord connector (Fig C) and is attached to the top frame (Fig C) at first and second frame attachment points (Fig C) and another cord divider  (Fig C, second cord segment)extends through the second channel  (Fig C, first cord segment) of the cord connector  (Fig first cord segment) and is attached to the top frame (Fig C) at third and fourth frame attachment points (Fig C), the dividers (Fig C, first and second cord segments) forming a plurality of compartments (Fig C) across the top frame (Fig C), each compartment (Fig C) configured to receive at least one golf club (Fig 3).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Shiao before them, when the application was filed, to have modified the golf bag of Schenkkan to make include chord connectors and a chord that attach at attachment points, as taught by Shiao, to advantageously have the golf dividers not built in rigidly and allow the user of the bag to divide the golf clubs into groups of his own selection size.
But Schenkkan as modified does not expressly disclose titanium.
Pactanac discloses a similar golf bag wherein the cord material comprises a titanium wire (Para 31, titanium is used to make the railings 50 and 60).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao, and Pactanac before them, when the application was filed, to have modified the golf bag of Schenkkan to take the concept of titanium on a golf bag and apply it to the cords used, as taught by Pactanac, to advantageously make the cords strong.
Regarding claim 19, Schenkkan discloses: A golf bag (40), comprising: 
an elongated tubular body (Fig A) for storing golf clubs (Abstract, lines 11-13), the tubular body (Fig A) having a top opening (Fig A) and a closed bottom (Fig A), and 
a top frame (Fig A) mounted on the top opening (Fig A), the top frame (Fig A) comprising an outer wall (Fig A, outer surface of top frame) having front (Fig A), side (Fig A, between front and rear portions), and rear portions (Fig A) so that it forms a closed loop along the top frame (Fig A, the wall from the first end of the handle to the legs, and then to the second end of the handle forms a closed loop on the top frame); 
a central handle member (Fig A) extending from the front portion (Fig A) of the outer wall (Fig A, outer surface of top frame); 
a leg sub-assembly having a central leg support member (Fig A, part between leg end and leg bracket) with a first end (Fig A) and second end (leg holding bracket), the leg sub-assembly extending from a rear portion (Fig A) of the outer wall (Fig A, outer surface of top frame).
[Not taught: cord connectors that form compartments, and
wherein the cord material comprises a titanium wire.]
But Schenkkan does not expressly disclose a cord connector forming two cord dividers that meet the bag at attachment points.  
Shiao discloses a similar golf bag with a cord connector (Fig C) having a housing (Fig C, have a solid portion which is the housing, with channels wrapping around it) with a first channel (Fig C) and a second channel (Fig C), the channels (Fig C) being adapted for receiving cord dividers (Fig C, the cords go through cord connector to form dividers); and 
the cord having cord segments forming at least two cord dividers (Fig C);
wherein one cord divider (Fig C, Cord Divider A) extends through the first channel (Fig C) of the cord connector (Fig C) and is attached to the top frame (Fig C) at first and second frame attachment points (Fig C) and another cord divider (Fig C, Cord divider B) extends through the second channel (Fig B) of the cord connector (Figure C) and is attached to the top frame (Fig C) at third and fourth frame attachment points (Fig C), the dividers forming a plurality of compartments (Fig C) across the top frame (Fig C), each compartment (Fig C) configured to receive at least one golf club  (Fig 3).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Shiao before them, when the application was filed, to have modified the golf bag of Schenkkan to make include chord connectors and a chord that attach at attachment points, as taught by Shiao, to advantageously have the golf dividers not built in rigidly and allow the user of the bag to divide the golf clubs into groups of his own selection size.
Schenkkan discloses cords (Fig 1 cord 9). But Schenkkan as modified does not expressly disclose titanium.
Pactanac discloses a similar golf bag wherein the cord material comprises a titanium wire (Para 31, titanium is used to make the railings 50 and 60).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao, and Pactanac before them, when the application was filed, to have modified the golf bag of Schenkkan to take the concept of titanium on a golf bag and apply it to the cords used, as taught by Pactanac, to advantageously make the cords strong.
Regarding claim 23, Schenkkan does not expressly disclose: wherein the first cord connector has a T-shape-like structure.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a golf bag that ranges with a T-shaped cord connector because Applicant has not disclosed why this shape provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Schenkkan’s modified golf bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Schenkkan’s modified golf bag (details above) to obtain the invention as claimed.
Regarding claim 24, Schenkkan does not expressly disclose wherein the second cord connector has a Y-shaped-like structure.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a golf bag that ranges with a Y-shaped cord connector because Applicant has not disclosed why this shape provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Schenkkan’s modified golf bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Schenkkan’s modified golf bag (details above) to obtain the invention as claimed.
Regarding claim 25, Schenkkan does not expressly disclose wherein the first cord connector has a T-shape-like structure.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a golf bag that ranges with a T-shaped cord connector because Applicant has not disclosed why this shape provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Schenkkan’s modified golf bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Schenkkan’s modified golf bag (details above) to obtain the invention as claimed.
Regarding claim 26, Schenkkan does not expressly disclose wherein the second cord connector has a Y-shaped-like structure.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a golf bag that ranges with a T-shaped cord connector because Applicant has not disclosed why this shape provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Schenkkan’s modified golf bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Schenkkan’s modified golf bag (details above) to obtain the invention as claimed.

Claims 2, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan and Shiao in further view of US Patent 2708955 issued to Wilkens.
Regarding claim 2, Schenkkan does not expressly disclose additional cords can be attached to the top frame. Wilkens discloses a similar golf bag wherein the top frame further comprises Cord Divider C (26), the Cord Divider C extending across the top frame (14) from a fifth frame attachment point (Fig E) to a sixth frame attachment point (Fig E).

    PNG
    media_image4.png
    486
    608
    media_image4.png
    Greyscale

Fig E- Examiner Annotated Fig 2 of Wilkens
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao, and Wilkens before them, when the application was filed, to have modified the modified golf bag of Schenkkan to attach more cords to the top frame, as taught by Wilkens, to advantageously and increase the total number of compartments in the tubular body thereby separating the clubs and make it easier for the selection of the proper club (Column 1, lines 23-24).
Regarding claim 9, Schenkkan as modified does not expressly disclose that additional cords can be attached to the top frame. Wilkens discloses a similar golf bag: wherein the top frame further comprises Cord Divider C (26), the Cord Divider C (26) extending across the top frame (14) from a fifth frame attachment point (Fig E) to a sixth frame attachment point (Fig E).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao, and Wilkens before them, when the application was filed, to have modified the modified golf bag of Schenkkan to attach more cords to the top frame, as taught by Wilkens, to advantageously and increase the total number of compartments in the tubular body thereby separating the clubs and make it easier for the selection of the proper club (Column 1, lines 23-24).
Regarding claim 10, Schenkkan as modified does not expressly disclose a golf bag where additional cords can be attached to the top frame. Wilkens discloses a similar golf bag wherein the top frame further comprises Cord Divider D (22), the Cord Divider D (22) extending across the top frame (14) from a seventh frame attachment point (Fig E) to an eighth frame attachment point (Fig E).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao, and Wilkens before them, when the application was filed, to have modified the modified golf bag of Schenkkan to attach more cords to the top frame, as taught by Wilkens, to advantageously and increase the total number of compartments in the tubular body thereby separating the clubs and make it easier for the selection of the proper club (Column 1, lines 23-24).
 Regarding claim 11, Schenkkan does not expressly disclose cord attachment type. Shiao discloses a similar golf bag wherein Cord Dividers A, B, C, and D are attached to the top frame by fasteners selected from the group consisting of tie-down clips, clasps, connectors, buckles, shackles, spring-loaded clips, snap buttons, laces, ties, loops (Attachments 11), button/button holes, hook and loop fastener fabric, and combinations thereof.
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Shiao before them, when the application was filed, to have modified the golf bag of Schenkkan to make chord attachments loops, as taught by Shiao, to advantageously be able to adjust the chord to increase or decrease compartment space. 
Claims 4, 6, 12, 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan and Shiao in further view of International Publication DE202012005084 by Gotta (Here forth “Gotta”).
Regarding claim 4, Schenkkan as modified does not expressly disclose that the cord dividers are made from polyamide. Gotta discloses a similar golf bag wherein the cord material is formed from a polyamide (Paragraph 8, lines 5-6).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao and Gotta before them, when the application was filed, to have modified the modified golf bag of Schenkkan to make the cord material polyamide, as taught by Gotta, to advantageously provide high strength and rigidity (Paragraph 8 line7).
Regarding claim 6, Schenkkan as modified does not expressly disclose a tubular body with an outer wall made from carbon fiber. Gotta discloses a similar golf bag wherein the outer wall is formed from a carbon fiber composite material (Paragraph 9, lines 4-5, the shell is formed by the outer wall).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao and Gotta before them, when the application was filed, to have modified the modified golf bag of Schenkkan to use carbon fiber to form the outer wall of the golf bag, as taught by Gotta, to advantageously to give the golf bag a pleasing and technical appearance (Paragraph 9, line 5).
Regarding claim 12, Schenkkan as modified does not expressly disclose that the cords are made from polyamide. Gotta discloses a similar golf bag wherein the cord material is formed from a polyamide (Paragraph 8, lines 5-6).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao and Gotta before them, when the application was filed, to have modified the modified golf bag of Schenkkan to make the cord material polyamide, as taught by Gotta, to advantageously provide high strength and rigidity (Paragraph 8 line7).
Regarding claim 14, Schenkkan as modified does not expressly disclose that the outer wall made from carbon fiber. Gotta discloses a similar golf bag wherein the outer wall is formed from a carbon fiber composite material (Paragraph 9, lines 4-5, the shell is formed by the outer wall).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Schenkkan to incorporate the teachings of Gotta to use carbon fiber to form the outer wall of to give the golf bag a pleasing and technical appearance (Paragraph 9, line 5).
Regarding claim 18, Schenkkan as modified does not expressly disclose that outer wall made from carbon fiber. Gotta discloses a similar golf bag wherein the outer wall is formed from a carbon fiber composite material (Paragraph 9, lines 4-5, the shell is formed by the outer wall).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Schenkkan to incorporate the teachings of Gotta to use carbon fiber to form the outer wall of to give the golf bag a pleasing and technical appearance (Paragraph 9, line 5).
Regarding claim 22, Schenkkan as modified does not expressly disclose a tubular body with an outer wall made from carbon fiber. Gotta discloses a similar golf bag wherein the outer wall is formed from a carbon fiber composite material (Paragraph 9, lines 4-5, the shell is formed by the outer wall).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao and Gotta before them, when the application was filed, to have modified the modified golf bag of Schenkkan to use carbon fiber to form the outer wall of the golf bag, as taught by Gotta, to advantageously to give the golf bag a pleasing and technical appearance (Paragraph 9, line 5).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan and Shiao in further view of US Publication 2005/0092631 by Campbell.
Regarding claim 5, Schenkkan does not expressly disclose a tubular body with an outer wall made from metal. Campbell discloses a similar golf bag wherein the outer wall is formed from a metal material (Paragraph 33, lines 18-20, the body is formed by a light weight metal).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao, and Campbell before them, when the application was filed, to have modified the modified golf bag of Schenkkan to attach more cords to the top frame, as taught by Campbell, to advantageously make the body or the golf bag ridged and durable.
Regarding claim 13, Schenkkan as modified does not expressly disclose that the outer wall made from metal. Campbell discloses a similar golf bag wherein the outer wall is formed from a metal material (Paragraph 25, lines 1-2, the body is formed by the outer wall).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Shiao, and Campbell before them, when the application was filed, to have modified the modified golf bag of Schenkkan to attach more cords to the top frame, as taught by Campbell, to advantageously make the body or the golf bag ridged and durable.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan, Shiao, and Gotta in further view of US Publication 2005/0092631 by Campbell.
Regarding claim 17, Schenkkan does not expressly disclose an outer wall made from metal. Campbell discloses a similar golf bag wherein the outer wall is formed from a metal material (Paragraph 25, lines 1-2, the body is formed by the outer wall).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Schenkkan and Campbell before them, when the application was filed, to have modified the modified golf bag of Schenkkan to attach more cords to the top frame, as taught by Campbell, to advantageously make the body or the golf bag ridged and durable.
Regarding claim 21, Schenkkan does not expressly disclose an outer wall made from metal. Campbell discloses a similar golf bag wherein the outer wall is formed from a metal material (Paragraph 25, lines 1-2, the body is formed by the outer wall).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Schenkkan and Campbell before them, when the application was filed, to have modified the modified golf bag of Schenkkan to attach more cords to the top frame, as taught by Campbell, to advantageously make the body or the golf bag ridged and durable.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan, Shiao, and Gotta in further view of Wilkens.
Regarding claim 27 and 28 (similar limitations, different dependency), Schenkkan as modified does not expressly disclose the top frame has a cord loop extending around an inside perimeter of the top frame extending away from the inside perimeter by cord pieces, where the cord pieces attached to the cord loops. Wilkens discloses a similar golf bag wherein the top frame (Fig 2, top frame 14) further comprises a cord loop extending around an inside perimeter of the top frame (Fig 2, the cord loop 26; extends around a portion of the inside perimeter of top frame 130), the cord loop being coupled to and extending away from the inside perimeter by cord pieces (Fig E, cord pieces 33 attach to the top frame and give support to the cord loop allowing the loop to extend away from the inside perimeter to form a divider structure within the inside perimeter; cord piece 33 is a piece that attaches to the cord 26 and therefore 33 is a cord piece), the cord dividers having end segments engaged with the cord loop (Fig 2, the end segments of the cord dividers of the modified Schenkkan are attached to the top frame which is what the cord loop is attached to via the cord pieces; as the cord dividers and cord loop are both engaged to the top frame, the cord divider end segments are attached to the cord loop).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Schenkkan and before them, when the application was filed, to have modified the modified golf bag of Schenkkan to have a cord loop and cord pieces extending away from the interior perimeter, as taught by Wilkens, to advantageously make the cord loop rigid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday through Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/
Examiner, Art Unit 3733  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733